Citation Nr: 0423790	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  



Procedural history

The veteran had active service from July 1954 to July 1955. 

In July 2000, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  In a September 2001 rating decision, the RO 
denied the claim.  The veteran disagreed with the September 
2001 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2003.  

For reasons discussed immediately below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


REMAND

The Board notes that in her March 2003 substantive appeal (VA 
Form 9) the veteran requested a videoconference hearing 
before a Veterans Law Judge.  The RO notified her by letter 
that a hearing was scheduled for May 8, 2003.  In April 2003, 
the veteran returned a form attached to the notice letter 
confirming that she expected to be present for the hearing.  
Later that month, however, the veteran submitted a VA Form 
21-4138 indicating that she would be unable to attend the 
scheduled hearing due to recent surgery and requesting that 
the hearing be rescheduled.  In June 2004, the RO sent the 
veteran a letter notifying her that a Travel Board hearing 
had been scheduled for July 28, 2004.  The veteran returned 
the attached hearing confirmation form, indicating that she 
declined this video hearing as her representative was on 
vacation and she preferred to wait for a future visit by a 
member of the Board of Veterans' Appeals.  The case was then 
forwarded to the Board.

The veteran has clearly indicated that she wants to wait for 
a hearing before having her case adjudicated by the Board.  
She has not indicated that she wishes to withdraw her 
request.  Accordingly, efforts should be made to schedule the 
veteran for another hearing.

In addition, the veteran has requested that her 
representative be changed.  However, a power of attorney 
nominating the new representative has not been added to the 
veteran's claims folder.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	The veteran and/or her newly designated 
representative should be contacted and furnished 
with a power of attorney, VA Form 21- 22, which 
should be appropriately completed and associated 
with the veteran's VA claims folder.

2.  VBA should also determine whether the 
veteran wants a videoconference hearing 
or a Travel Board hearing before a member 
of the Board.  The veteran should be 
afforded the opportunity to attend a 
hearing at a RO closer to her residence 
if that is more convenient.  VBA should 
take appropriate steps to schedule a 
hearing.
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



